Opinion per Curiam. Appellant entered a motion in the trial court for retaxation of certain items of cost, taxed in an action at law, and by this appeal seeks to bring before us for review the action of the court upon its motion. The bill of exceptions contains the evidence, but nothing more. It does not appear, therefore, that the court made any ruling, finding or decision whatever, or that exception or objection of any nature or kind was interposed. The mode of assigning error in actions at law is regulated by statute, and the right can be exercised only where the decision or ruling sought to be brought before the court for review was excepted to in the trial court. Secs. 61 and 62, Chap. 110, R. S., entitled “Practice ;” James v. Dexter, 113 Ill. 654. Exceptions can only be taken and preserved by a bill of exceptions signed and sealed by the judge. The clerk is without power to certify thereto. James v. Dexter, supra. We are precluded from reversing the alleged errors. Parson v. Evans, 17 Ill. 238; Daniel v. Shields, 38 Ill. 197; Force Manf. Co. v. Horton, 74 Ill. 110; James v. Dexter, supra; Nat. Bank v. LaMoyne, 127 Ill. 253. The judgment must be affirmed.